Citation Nr: 0935553	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  05-38 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.D.


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1964 to 
October 1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).

In a November 2007 decision, the Board denied the Veteran's 
claims.  The Veteran subsequently appealed them to the United 
States Court of Appeals for Veterans Claims (Court).  While 
the appeal was pending at the Court, the Veteran's attorney 
and VA's Office of General Counsel filed a Joint Motion for 
Remand of these two issues.  In January 2009, the Court 
granted the Motion, vacating the Board's decision with regard 
to these two issues, and remanding the claims to the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In compliance with the January 2009 Joint Motion, the Board 
will remand this claim to the RO for a VA opinion as to 
whether the Veteran has a current right knee disorder that is 
due to his service.  The Joint Motion specifically referenced 
December 2005 and December 2006 VA outpatient records and the 
April 2005 VA examination in determining that an additional 
opinion was needed to reconcile this evidence.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran's claims file to a VA 
examiner for review.  The examiner is 
asked to review the record and provide an 
opinion as to whether it is at least as 
likely as not (at least a 50/50 
probability) that the Veteran has a 
current right knee disability that is due 
to an event or injury in service.  The 
examiner is asked to specifically review 
December 1964 and July 1965 service 
records regarding the right knee and the 
December 2005 and December 2006 VA 
outpatient records and the April 2005 VA 
examination report giving opinions on the 
Veteran's right knee disorder and whether 
it is related to any in-service event or 
injury.  The examiner should provide a 
rationale for any opinion given and is 
asked to evaluate the April 2005, December 
2005, and December 2006 documents in 
reaching a conclusion.

If the examiner finds that the Veteran has 
a right knee disability that is related to 
service, the examiner is then asked to 
provide an opinion as to whether it is at 
least as likely as not (at least a 50/50 
probability) that the Veteran has a left 
knee disorder that is secondary to the 
right knee disorder.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




